Citation Nr: 0800102	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-17 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  He died in September 2002, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The veteran died in February 2002 at the age of 77.  The 
certificate of death reported the immediate cause of death 
was gram negative sepsis and the underlying causes of death 
were cirrhosis of the liver, hepatitis B, and congestive 
heart failure.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of gunshot wound to muscle group 
XIX, abdominal wall, residuals of gunshot wound to the colon, 
jejunum, and abdomen, residuals of gunshot wound to muscle 
group XV, left thigh, multiple scars of the right shoulder, 
abdomen, and left thigh, left ear hearing loss, and tinnitus.

3.  The medical evidence of record does not show that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.

4.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).

2.  The criteria for Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in December 2002 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the appellant in August 2003 and August 2006, 
after which the claims were readjudicated, and in June 2007.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  A VA medical opinion was 
provided to the appellant in connection with her claims.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, to 
include the opportunity to present pertinent evidence.

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in September 2002 at the age of 77.  The 
certificate of death reported the immediate cause of death 
was gram negative sepsis and the underlying causes of death 
were cirrhosis of the liver, hepatitis B, and congestive 
heart failure.  The appellant claims that the cause of the 
veteran's death was related to his active military service.

At the time of the veteran's death, service connection was in 
effect for residuals of gunshot wound to muscle group XIX, 
abdominal wall, residuals of gunshot wound to the colon, 
jejunum, and abdomen, residuals of gunshot wound to muscle 
group XV, left thigh, multiple scars of the right shoulder, 
abdomen, and left thigh, left ear hearing loss, and tinnitus.

The veteran's service medical records are negative for any 
diagnosis of gram negative sepsis, cirrhosis of the liver, 
hepatitis B, or congestive heart failure.

A November 2001 VA muscles examination report stated that the 
veteran received multiple abdominal shrapnel wounds during 
military service.  The veteran complained of pain and 
tenderness in the abdominal musculature since these injuries 
with a history of adhesions.  The report stated that the 
veteran had no episodes of bowel obstruction requiring 
surgical interventional and that he had developed a ventral 
hernia associated with the abdominal muscle injuries.

A November 2001 VA intestines examination report gave a 
diagnosis of a history of multiple abdominal and intestinal 
shrapnel wounds with constipation, adhesions, and ventral 
hernia, diverticulosis, and hemorrhoids.

Multiple private medical reports from August 2002 and 
September 2002 stated that the veteran had diagnoses of 
sepsis from a "gram negative" abdominal source and ileus.  
A September 2002 private medical report written 5 days before 
the veteran's death stated that "[h]is ileus never got 
better and that is a persistent source for bacterial 
translocation from the gut."

In a January 2003 letter, a private physician stated that the 
veteran's "immediate cause of death was Gram negative sepsis 
from an abdominal source secondary to a severe ileus."

An August 2006 VA digestive conditions medical opinion stated 
that the claims file had been reviewed.  After specifically 
noting the veteran's various in-service injuries, including 
colon wounds, the examiner stated "I cannot resolve, without 
resorting to mere speculation, whether this [veteran's] World 
War II injuries and their sequelae contributed to what 
extent, or if at all, to his death."

The medical evidence of record does not show that the cause 
of the veteran's death was related to military service.  The 
veteran's service medical records are negative for any 
diagnosis of gram negative sepsis, cirrhosis of the liver, 
hepatitis B, or congestive heart failure.  The appellant 
contents that the veteran's in-service injuries, specifically 
the gunshot/shrapnel wounds to the abdomen and colon, caused 
or contributed to cause his death.  In this regard, the Board 
notes that the medical evidence of record shows that the 
veteran's ileus contributed to cause his death.  However, 
there is no medical evidence of record that the veteran's 
ileus was caused by his in-service injuries.  While the 
medical evidence of record shows that the veteran's 
in-service injuries resulted in multiple intestinal 
disorders, including constipation, adhesions, and a ventral 
hernia, there is no medical evidence of record that states 
that the injuries, or any disorders caused by the injuries, 
caused the ileus which contributed to the veteran's death.  
The only medical evidence of record that discusses whether 
the veteran's in-service injuries caused or contributed to 
cause his death is the August 2006 VA digestive conditions 
medical opinion.  The examiner who wrote that report stated 
that such an opinion could not be provided without resorting 
to mere speculation.

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to military 
service or to any service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As she is not a physician, the appellant is not competent to 
make a determination that the cause of the veteran's death 
was related to military service or to any service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there is no medical evidence of record linking the 
cause of the veteran's death to his active military service 
or to any service-connected disability, and as such service 
connection for the cause of the veteran's death is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of record relating the cause of the veteran's death to his 
active military service or to a service-connected disability, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to DIC Under the Provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The veteran was separated from military service in April 
1946.  During the veteran's lifetime, service connection was 
in effect for residuals of gunshot wound to muscle group XIX, 
abdominal wall, evaluated as 50 percent disabling, residuals 
of gunshot wound to the colon, jejunum, and abdomen, 
evaluated as 30 percent disabling, residuals of gunshot wound 
to muscle group XV, left thigh, evaluated as 20 percent 
disabling, multiple scars of the right shoulder, abdomen, and 
left thigh, evaluated as 10 percent disabling, left ear 
hearing loss evaluated as 10 percent disabling, and tinnitus, 
evaluated as 10 percent disabling.  A 100 percent evaluation 
was not in effect at any point during the veteran's lifetime.  
Accordingly, there are no service-connected disabilities that 
were rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding the veteran's 
death, and there were no service-connected disabilities that 
were continuously rated totally disabling for a period of not 
less than five years from the date of his discharge from 
active duty in April 1946.  Additionally, the veteran was not 
a former prisoner of war.  For these reasons, there is no 
legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In so 
concluding, the Board in no way intends to minimize the 
veteran's sacrifices during his service to his country in 
World War II, or the appellant's sincerity in pursuing her 
claim.  However, the Board is obligated to decide cases based 
on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) (holding that the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the appellant does not meet 
the requirements for VA death benefits under 38 U.S.C.A. § 
1318, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


